Citation Nr: 1106922	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  09-01 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to August 
1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2008 decision rendered by the Wichita, 
Kansas Regional Office (RO) of the Department of Veterans Affairs 
(VA).  This matter was previously remanded by the Board in June 
and October 2010.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107 (a)(2) (West 2002).  


FINDINGS OF FACT

1.  Right ear hearing loss disability was not shown to have been 
present in service, or for many years thereafter, nor is it the 
result of any incident or incidents of the Veteran's period of 
active military service.

2.  Left ear hearing loss disability was shown upon entry onto 
active duty.  The left ear hearing loss disability did not 
undergo an increase in severity beyond the normal course of the 
disease during active duty, and a current left ear hearing loss 
disability is not etiologically related to the Veteran's period 
of active military service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1153, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2009); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (the Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claims; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  

In a November 2007 letter, VA satisfied these criteria.  In the 
letter, the RO advised the Veteran of the basic criteria for 
service connection and explained VA's duties to assist him in 
obtaining evidence relevant to the claim.  The letter was issued 
prior to the initial adjudication of the claim.  

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has observed that a claim of entitlement to 
service connection consists of five elements, of which notice 
must be provided prior to the initial adjudication:  (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473, 490 (2006); see also 38 U.S.C.A. 
§ 5103(a) (2002).  Compliance with the first Pelegrini II element 
requires notice of these five elements in initial ratings cases.  
See Dunlop v. Nicholson, 21 Vet. App. 112 (2006).  Here, the 
November 2007 correspondence advised the Veteran of these 
elements.  

The Board also concludes VA's duty to assist has been satisfied.  
All available relevant private treatment records and VA 
outpatient treatment records are of record.  He has not 
identified other existing relevant evidence that is not 
associated with the claims file.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, 
the Veteran underwent VA audiologic examinations in February 
2008.  VA opinion addendums were issued in July and October 2010.  
The Board's concerns regarding the adequacy of the examination 
were addressed in its June and October 2010 remand directives.  
The most recent opinion issued in October 2010 was required to 
address a deficiency regarding the question of aggravation of 
left ear hearing loss.  In sum, the examination reports reflect 
consideration of the Veteran's current complaints, and include 
appropriate examination findings and diagnoses and an opinion 
consistent with the evidence of record.  The Board therefore 
concludes that the examinations are adequate for decision-making 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
38 C.F.R. § 4.2 (2009).   Moreover, the examination report 
addresses the Board's concerns raised in the June and October 
2010 remand directive.  Hence, the Board finds that there has 
been substantial compliance with its remand and additional 
development is not required.  Stegall v. West, 11 Vet. App. 268 
(1998).  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, supra.  

II.  Background and Analysis

The Veteran's DD-214 indicates that he served in the U.S. Navy, 
including service as a clerk on the U.S.S. Bon Homme Richard 
(CVA-31).  Service personnel records reflect that his primary 
responsibility was as a typist.  The Veteran's service enlistment 
examination in October 1967 revealed the following puretone 
thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
-5 (10)
-5 (5)
-5 (5)
-5 (5)
15 (20)
LEFT
0 (15)
0 (10)
-5 (5)
5 (15)
55 (55)

The Board notes that prior to November 1967, audiometric results 
in service department records were reported in standards set 
forth by the American Standards Association (ASA).  Those are the 
figures on the left in each column and are not in parentheses.  
Since November 1, 1967, those standards have been set by the 
International Standards Organization (ISO)-American National 
Standards Institute (ANSI).  In order to facilitate data 
comparison, the ASA standards have been converted to ISO-ANSI 
standards and are represented by the figures in parentheses.  

A periodic examination in April 1968 noted the following pure 
tone thresholds, in decibels:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
15
LEFT
5
5
5
10
35

Examination reports in December 1968 and August 1970 (service 
discharge) shows whispered voice test was 15/15.  

In February 2007, the Veteran filed a claim seeking, among 
others, service connection for bilateral hearing loss disability.  
In statements of record, he indicated that his duties during 
service involved working in an office overlooking the flight 
deck.  He indicates that he was constantly exposed to loud sounds 
from jet engines and was not afforded adequate ear protection.  
He states that he often had his window open because of excessive 
heat in the office, thus, exposing him to even greater noise.  

The earliest record of treatment for a hearing loss condition 
comes from VA treatment in 2007.  Those records document 
treatment with hearing aids but do not otherwise describe the 
etiology of the current disability.  

Similarly, private records submitted primarily show treatment for 
other disabilities and do not contain evidence as to the most 
likely etiology of the hearing loss disability.  

The Veteran underwent a VA examination in February 2008.  The 
examiner reviewed the Veteran's claims file and noted his history 
of exposure to loud noise when serving in the Navy.  The Veteran 
reported a history of ear infections as a child.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
70
70
70
LEFT
30
35
65
70
70

Speech audiometry revealed speech recognition ability of ninety 
percent in the right ear and of eighty-eight percent in the left 
ear.  The examiner opined that current hearing loss was less 
likely caused by or the result of acoustic trauma during service.  
The examiner reasoned that the service records did not show 
hearing loss, that the Veteran's job in service would not be an 
occupation likely to result in exposure to acoustic trauma, that 
he had a five year post service history as a carpenter, and that 
the hearing loss was not consistent with noise exposure in the 
right ear as the hearing did not recover at 8,000 hertz.  

In the Board's June 2010 Remand, it advised the examiner that the 
Veteran was competent to discuss his noise exposure during 
service; therefore, further opinion was warranted after taking 
into account his lay testimony.  In July 2010, the VA examiner 
provided an addendum to her opinion.  Therein, she noted the 
Veteran's reports of noise exposure during service as well as his 
post-service occupations, including carpentry, drywall 
refinishing, UPS driver, and administrative work.  The examiner 
again opined that it was less likely than not that the current 
hearing loss was related to service.  She noted that his in-
service clerical duties were not performed on the flight line, 
that he had a hearing loss prior to service, his mother had a 
history of hearing loss, the Veteran had ear infections as a 
child, and a history of post-service noise exposure.  In 
addition, she noted that the configuration of the hearing loss 
was not consistent with acoustic trauma alone, and that there 
were likely multiple factors contributing to his current hearing 
loss disability.  

As noted, in October 2010, the Board remanded the matter in order 
to obtain an opinion as to whether left ear hearing loss was 
aggravated by service and to clarify as to what factors 
contributed to the current hearing loss disability.  That same 
month, the same VA examiner issued an addendum.  Therein, she 
indicated that she "cannot state without 50 percent probability 
or greater that any preexisting left ear hearing loss was 
aggravated in service."  She opined that the current hearing 
loss was worse than predicted and the preexisting hearing loss, 
family history of hearing loss, and history of ear infections all 
likely contributed to his current hearing loss.  

As to the right ear hearing loss, the examiner again stated that 
she "cannot state without 50 percent probability or greater that 
any right ear hearing loss is related to service."  She 
mentioned the family history of hearing loss, the childhood 
history of ear infections, and reasoned that the configuration of 
current hearing loss is not consistent with acoustic trauma.  

Further, she again noted that she could not confirm his exposure 
to acoustic trauma in service as the Veteran was not involved in 
an occupation associated with exposure to acoustic trauma.  
Finally, she stated that she "cannot be 50% or more certain the 
hearing loss [and tinnitus] resulted from acoustic trauma during 
service."  

Service connection will be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection requires competent 
evidence showing: (1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  Shedden 
v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Hickson v. West, 12 Vet. App. 247 (1999).  

For certain chronic disorders, including organic diseases of the 
nervous system, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2009). 

In the alternative, pursuant to 38 C.F.R. § 3.303(b) (2010), 
entitlement to service connection may be established by two other 
means-chronicity and continuity of symptomatology.  Chronicity is 
established if the appellant can demonstrate (1) the existence of 
a chronic disease in service and (2) present manifestations of 
the same disease.  Groves v. Peake, 524 F.3d 1306, 1309 (Fed. 
Cir. 2008).  Continuity of symptomatology may be established if 
the appellant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of postservice continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the postservice symptomatology.  Kent v. 
Nicholson, 20 Vet. App. 1, 13-14 (2006) (citing Savage v. 
Gober, 10 Vet. App. 488, 495 (1997).  See also 38 C.F.R. § 
3.303(b).  

The law further provides that a veteran who served during a 
period of war, or during peacetime service after December 31, 
1946, is presumed to be in sound condition when he or she entered 
into military service, except for conditions noted on the 
entrance examination.  38 U.S.C.A. §§ 1111, 1132.

VA's General Counsel has held that to rebut the presumption of 
sound condition under 38 U.S.C.A. § 1111, VA must show by clear 
and unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 
25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 
(Fed. Cir. 2004). V A amended 38 C.F.R. § 3.304(b), effective May 
4, 2005, to reflect a change in the interpretation of 38 U.S.C.A. 
§ 1111 by the Federal Circuit and VA's General Counsel, and the 
regulation now states that to rebut the presumption of soundness, 
VA must establish by clear and convincing evidence both that the 
disability existed prior to service and that it was not 
aggravated by service.

Here, as noted, the service treatment records show the presence 
of a left ear hearing loss disability upon entry onto active 
duty.  Thus, as the disability was noted the presumption of 
soundness does not attach.  The Board also finds that the left 
ear hearing loss disability was not aggravated during active duty 
service.  In this respect, the most probative evidence is the 
service audiograms that appear to show improvement rather than 
worsening of condition.  In addition, the only medical evidence 
addressing the issue of aggravation is against the claim.  

The Board now turns to the question of whether current right ear 
hearing loss disability is related to noise exposure during 
active duty service.  Because the Veteran's pre-existing left ear 
hearing loss only resulted in hearing impairment at 4,000 hertz, 
and because the Veteran has a current left ear hearing loss 
disability affecting other frequencies, the Board will also 
consider whether the current left ear hearing loss disability is 
related to service.  

The Board has carefully reviewed the evidence of record, but 
finds that the preponderance of the evidence is against the 
claim.  First, even after considering the Veteran's contentions, 
there remain evidentiary gaps in the presentation of the claim.  
For instance, while the Veteran alleges a long history of hearing 
impairment, there is no medical evidence provided to help 
substantiate the claim.  He has not identified or provided any 
records prior to 2007 showing treatment for a hearing loss 
disorder.  The Board is left with a substantial period of time in 
which there is no objective evidence of a hearing loss 
disability.  In this respect, the Board acknowledges that it may 
not categorically dismiss the Veteran's lay statements for lack 
of corroboration; however, it is not impermissible for the Board 
to consider the absence of medical evidence over prolonged 
periods as evidence against his credibility.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that it 
is not error to weigh the absence of contemporaneous medical 
evidence against the lay evidence of record); Maxson v. Gober, 
230 F.3d 1330, 1332 (Fed. Cir. 2000) (noting that the evidence of 
prolonged periods without medical complaint can be considered).  
In addition, while the Board is prohibited from exercising 
medical judgment, the Board cannot ignore the additional factors 
noted by the VA examiner that likely contributed to the Veteran's 
hearing loss; namely a lengthy post-service history working with 
machinery, ear infections as a child, and a family history of 
hearing loss.  

Turning to the competent medical evidence of record, the Board 
finds the October 2010 VA examination opinion the most probative 
evidence addressing the likely etiology of the hearing loss 
disability.  The Court has recently held that "a medical opinion 
... must support its conclusion with an analysis that the Board 
can consider and weigh against contrary opinions."  Stefl v. 
Nicholson, 21 Vet. App. 120, 124 (2007).  The Court has also 
indicated that in evaluating the medical opinion evidence, (1) 
the testimony is based upon sufficient facts or data; (2) the 
testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods 
reliably to the facts of the case.  Nieves-Rodriguez v. Peake, 22 
Vet. App. 295 (2008).  Here, a VA examiner has reviewed this 
matter on three occasions.  She has reviewed the Veteran's claims 
file and noted his history of hearing loss including his 
contentions as to exposure to acoustic trauma during service.  
The examiner has provided a rationale that the type of current 
hearing loss is not consistent with noise-induced hearing loss.  
She also notes other factors that contributed to the hearing loss 
disability.  There is no contrary medical opinion evidence of 
record.  

The Veteran, through his service representative, challenges the 
October 2010 VA examiner's opinion based on her somewhat quixotic 
statement that she "cannot state without 50 percent probability 
or greater" that any hearing loss is related to service.  The 
Board agrees that such statement is confusing.  However, in 
reviewing the totality of the report, it is clear that the 
examiner's opinion is against the claim.  The Board reaches this 
conclusion by reviewing the sentences that immediately follow the 
sentence in question.  Therein, the examiner cites to factors 
showing another likely etiology of the current hearing loss 
disability.  In addition, in the last paragraph of the report, 
the examiner clearly states her opinion that the examiner cannot 
state with 50 percent or more certainty that the hearing loss is 
related to service.  The Board is well aware that the legal 
terminology applied by the Board in adjudicating claims for 
disability compensation can be confusing to physicians who do not 
have a background in claims adjudication.  Additionally, the 
Board finds that remanding this matter for additional 
clarification would only unfairly delay the adjudication of the 
claim with no benefit to the Veteran.  

Considering the Veteran's testimony as to the etiology of the 
hearing loss disability, the Board finds that the Veteran is 
competent to describe the symptoms of hearing loss, as it is 
primarily a subjective disorder incapable of being substantiated 
by objective medical evidence.  See Charles v. Principi, 16 Vet. 
App. 370, 374 (2002).  Here, however, he has only provided scant 
evidence as to continuity of symptomatology of the hearing loss 
disability.  Moreover, the Board cannot ignore the VA audiology 
opinion against the claim that is based on an analysis of the 
audiologic component of the hearing loss.  The expert opinion 
evidence is afforded more probative weigh than the Veteran's 
opinion testimony.  

Considering all of the evidence of record, including the lay 
statements of record, the Board finds that the preponderance of 
the evidence is against the claims, and, accordingly, they must 
be denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the "benefit-of-the-
doubt" rule enunciated in 38 U.S.C.A. § 5107(b).  However, as 
there is not an approximate balance of evidence, that rule is not 
applicable in this case.  


ORDER

Service connection for bilateral hearing loss disability is 
denied.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


